THEAITO-Y                   GENERAL
                            OF       TEXAS
                            Ausnnr    11, TEXAN
  GERALD C. MANN
A-lToHWRY   OKNEmAl.




        Hon. Clifford B. Jones, President
        Texas Technological College
        Lubbock, Texas
        Dear Sir:             Opinion No. O-1195
                              Re: Construction of term %onventlonn
                                   and term "State's business", as
                                   iised in the Departmental Approprl-
                                   atlon Bill.
               By your letter of October 30th, 1939, supplemented by
       your telegram of October slat, you request the opinion of thls
       department of the construction to'be placed upon the term
       "convention" and the term "State's business," appearing in the
       Departmental Appropriation Bill, ah respects the.four fact
       sltuatlons set out in your letter as follovs:
                "A meeting of the American Society of Agronomy
            and Soil Science Society of America, attendance
            upon which on the part of the Head of one of our
            Departmentshas been authorized by our Board of
            Directors;
                "The National Dairy Show at which our Dairy
            Cattle Judging Team will judge cattle, attendance
            upon wh-lchon the part of one of our Instructors
            in Animal Husbandry has been authorized by our
            Board of Directors;
                "American Royal Livestock Show where our team
            in Animal Husbandry judged and attendance upon
            which on the'part of one of our Professors was
            authorized by our Board of Directors;
                "The National meeting of the International
            Milk Sanltarlans, at which the Read of our Dairy
            Manufactures Department will present,a paper on
            'The Training of PasteurIzatlon Plant Operators,
            whose Leave of Absence has been authorized by our
            Board of Directors."
                In bur opinion No. O-1272, addressed to Hon. Roy Loven-
        thal, Chairman; Livestock Sanitary Coiixnlsslon,
                                                       under date of
        September 7, 1939, we dealt with the construction to be placed
                                                                  .
Hon. Clifford B. Jones, page 2         O-1195


upon the word "convention" In the following language:
        "Ix-answering your first, as well as your
    second questlon, we attrlbute to the word 'conven-
    tion,' as used in the provlslon of the rider quoted
    above, its usual and common meaning, as found In
    Webster's New International Dlctlonary, to-wit,
    'a body or assembly of persons meeting for some
    common purpose.' It seems to us that no broader
    prohibition might have been made by the Legislature
    than the phrase 'any type of convention within the
    State or without the State."'
        The dlstlngulshlng characteristic of a convention or
assembly seems to be that the meeting Is held for the accom-
plishment of some end or purpose common to thosg who attend
     Such-'meetingsas the meeting of the AmiirlcanSociety of
&onomy   and Soil Science Society of Amerlda' and the National
meeting of the International Milk Sanitaria&, being for the
purposesof transacting the business of these organizations,
are clearly "conventlons:"
         On 'thecontrary, we are of the opinion that the.Na-
tlonal Dairy Show and the American Royal Llvestobk Show are
-not "conventions" within the meaning ascribed to that term
above.
        In determining whether reimbursement may be made for
traveling expenses in any event, it must be recognized that no
reimbursement may be had unless the purpose of the trip upon
which such expenses were lncutiredwas the accomplishment of
"State's business."
        "State's business," as relates to thenauthority of a
department to incur traveling expenses to be pald by the State,
seems to us to embody at least ~the following elements:
        1. A reasonable, substantial, and direct relation be-
tween the business to be transacted on the trip and the accom-
pl~lshmentof the functions of government entrusted to the
particular department.
             A reasonable substantial and Mrect relationship
.between Ehe method by which the partdular business .ls.lntend-
 e& to accomplish the function of Government entrusted to the
 department, and the powers granted the department by~law for
 the accomplishment of such functions.
        Certain fact situations ~111 clbarly Involve the trans-
action of."State's business." As an example of such a sltua-
Hon. Clifford B. Jones, page ,3        O-1195


tlon, "State's busln&ss" would clearly"be involved ln the
sending of an Assistant Attorney General from this department
on a trip to Washington, D. C. for the purpose of arguing a
case before the Supreme Court of the United States in which
the State of Texas 1s a party. Llkewlse, certain fact sltua-
tlons will clearly demonstrate that State's busln&is IS .not
involved. An example of'.thlswould be'the sending of an
Assistant Attorney General of this department to Harvard
University for the purpose of taking a course there In Feder-
al Procedure. It Is true that In this latter fact situation,
there may be some relation between the business to be trans-
acted on the trip and the accomplishment of the ftictlons of
government entrusted to the Attorney General's Department,
ln that the taking of such a-'coursein Federal Procedure by
the Assistant Attorney General would be calculated to enable
him to render more efficient service for the State ln the
accomplishment of the functions of government entrusted to
the Attorney General's DepaStment. However, the relationship
In such a situation between the business to be transacted on
the trip and the accomplishment of the functions of govern-
ment entrusted to the department la exceedingly indirect and
remote, rather than reasonable, substantial and direct. The
purpose of such a trip, In Its essential aspects, would be
private, and therefore reimbursement for traveling expenses
could not be made.
        Of course,,as between the two extremes, there must
necessarily be a zone of doubt, where the judgment of the de-
partment heads, under the sanction of their official oaths,
becomes the only practicable criterion by which the question
whether the State's business Is Involved In the particular
trip may be determined.
        Dealing with your particular fact situations, we must
advise that:
        1. Sufficient facts are not given to enable us to
determine whether attendance by the head of bne of your d6part-
ments upon a meeting of the American Society of Agronomy and
Soil Science Society of America has for its purpose the per-
formance of "State's business."
        2.  We presume that your Instructor in Animal Husbatiry
1s required to accompany your Dairy Cattle Judging Team~to the
National Dairy Show, where they will judge cattle. This appears
to us to have a sufficiently direct relation to the dlscharge
of the functions of government lmposed'upon your ln;titution,
to-wit, education, to constitute 'State's business.

        3.   Our oplnlon expressed under'paragraph 2 ImmedlatelY
Hon. Clifford B. Jones, page 4           O-1195


above applies also to your Profedor whb accompanied your team
in Animal Husbandry to the American Royal Livestock Show, where
such team judged.
        4. We are of the opinion that the attendance of the
head of your Dairy #anufactures Department at the National
meeting of the International Milk Sanltarlans, for the pur-
pose of presenting a paper on "The Training of Pasteurization
Plant Operators," 1s not a trip for the purpose of performing
"State's bu9lness." There would seem to be no reasonable,
substantial, and direct relation between the business to be
transacted on this trip, to-wit, the presenting of a paper to
the International Milk Sanltarlans on "The Training of
Pasteurization Plant Operators," and the accomplishment of
the function of government entrusted to yoUr department of the
State Government, to-wit, the education of students enrolled
in your college.
         We trust that the above sufficiently answers your in-
'PbY -
                                 Very truly yOurs
                             ATTOFUiEYGENWAL      OF TEXAS


                                 By~sb.~W. Fairchild
                                      R. w. Falrch'ila
                                            Assistant
RWF:pbp:wc

APPROVED NOV 22, 1939
s/Gerald C. Mann
ATTORNEYGENERALOF   TEXAS
Approved Opinion CommIttee By s/BWB Chairman